Citation Nr: 1327331	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  11-05 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory disorder, claimed as chronic obstructive pulmonary disorder (COPD), and if so, whether entitlement to service connection for a respiratory disorder, claimed as COPD, is warranted.

2.  Entitlement to service connection for cold injury residuals to the bilateral ears.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from January 1952 to December 1953, including combat service in Korea.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

A review of the Virtual VA claims processing system reveals VA treatment records dated through January 2013 as well as private treatment records dated through April 2013; such records were considered in the June 2013 supplemental statement of the case (SSOC).

The Board remanded the instant matters in January 2013.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand order with regards to the claim for service connection for cold injury residuals of the bilateral ears as well as the Veteran's request to reopen his claim for a respiratory disorder and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Relevant to the Veteran's request to reopen his claim of entitlement to service connection for a respiratory disorder, the Board recognizes that the Veteran has presented evidence of multiple respiratory disorders, including COPD, emphysema, overlap syndrome, chronic hypoxemic respiratory failure, and obstructive sleep apnea.  However, for the purposes of determining whether new and material evidence has been received in order to reopen the Veteran's claim of entitlement to service connection for a respiratory disorder, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A.              § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the United States Court of Appeals for Veterans Claims (Court) has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively--after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for an acquired psychiatric disorder and a respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.





FINDINGS OF FACT

1.  The claim of entitlement to service connection for a respiratory disorder was last denied in a March 2003 rating decision; the Veteran did not appeal this decision.

2.  The evidence received since the March 2003 rating decision is not duplicative, cumulative, and redundant, and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a respiratory disorder.

3.  The Veteran does not have a current diagnosis of cold injury residuals to the bilateral ears, or persistent or recurrent symptoms of such a disorder.


CONCLUSIONS OF LAW

1.  The March 2003 rating decision that denied the Veteran's claim of entitlement to service connection for a respiratory disorder is final.  38 U.S.C.A. 
§ 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003)[2012].

2.  Evidence received since the final March 2003 rating decision, which denied a claim of entitlement to service connection for a respiratory disorder, is new and material, and thus the claim is reopened.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.1103 (2003)[2012].

3.  Residuals of a cold injury to the bilateral ears was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a respiratory disorder is completely favorable, no further action is required to comply with the VCAA and implementing regulations. 

Relevant to the claim adjudicated herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a November 2009 letter, sent prior to the initial June 2010 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records, service personnel records, VA outpatient treatment records, various private treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Veteran was also afforded a VA examination in order to adjudicate his claim for service connection for cold injury residuals to the bilateral ears.  

In this regard, subsequent to the Board's remand, VA treatment records dated through January 2013 were obtained.  Additionally, a February 2013 letter to the Veteran asked him to provide the names and addresses of all VA and non-VA health care providers who had treated him for the claimed disability.  The Veteran subsequently returned several completed authorization forms which allowed VA to obtain additional records.  Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the January 2013 remand directives in that his VA outpatient treatment records and various private treatment records were obtained, and as such, that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  To the extent that the Veteran does not have a disease recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including sarcoidosis, to a degree of 10 percent within one year and three years, respectively, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.   38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 



A.  COPD

The Veteran's claim for service connection for a respiratory condition was denied in a March 2003 rating decision, as the evidence of record did not establish a nexus between a current disability and service.  The Veteran was advised of the decision and his appellate rights in the March 2003 letter.  No further communication regarding his claim of entitlement to service connection for a respiratory disorder was received until October 2009 when VA received his petition to reopen such claim.  Therefore, the March 2003 rating decision is final.  38 U.S.C.A.                    § 7105(d) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003)[2012].  In addition, there were no submissions within one year of this rating decision which would warrant consideration under 38 C.F.R. § 3.156(b).

The Board notes that, in approximately February 2010, the Veteran's service personnel records were associated with the claims file.  Thus, it appears that these service personnel records were not associated with the claims file in March 2003.  In this regard, 38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  However, the newly-associated service personnel records are not relevant to the instant claim, as they do not address any in-service respiratory complaints, or any relationship between the Veteran's current respiratory disorder and active service.  Accordingly, reconsideration of the Veteran's claim under 38 C.F.R. § 3.156(c) is not warranted based upon these service personnel records. 

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In reaching the March 2003 rating decision, the RO considered the Veteran's service treatment records, VA examinations conducted in May 2002 and June 2002, and VA treatment records dated through April 2002.

A September 1951 service entrance examination was negative for any relevant abnormalities, and the Veteran denied shortness of breath in an accompanying Report of Medical History (RMH).  In May 1952, a chest X-ray was negative for any significant abnormality and was noted to have been conducted due to rubella.  Examinations conducted in December 1953 and July 1958 were negative for any relevant abnormalities.  The Veteran denied shortness of breath in a July 1958 RMH.  The remaining service treatment records were negative for complaints, treatments, or diagnoses related to any respiratory disorder.

A June 2002 VA respiratory examination reflected a diagnosis of COPD and referenced a March 2002 chest X-ray which had shown no infiltrates.  

Evidence received since the March 2003 rating decision included the Veteran's service personnel records, various private treatment records, and VA treatment records dated through January 2013.

The evidence received since March 2003 documents the diagnosis and treatment for a variety of disabilities, including COPD.  A December 1992 private chest X-ray revealed no acute pulmonary disease.  An April 2005 private treatment note indicated that the Veteran has suffered from severe COPD over the last five years and that he had smoked one pack of cigarettes per day for 35 years.  Additional VA and private treatment records documented the monitoring and treatment of the Veteran's COPD.  

Various lay statements were submitted in support of this claim.  The Veteran's daughters submitted identical statements in April 2010 and in October 2010 which indicated that the Veteran suffered from COPD that, in their opinions, was related to his service.  A second letter, which was nearly identical to the letter she had previously submitted in April 2010, was submitted by the one of the Veteran's daughters in September 2011.  The Board notes that the Veteran has also reported that one of his daughters was a nurse in various VA treatment notes, although he did not identify which daughter.  The Board also notes that the Veteran and his daughters are capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). 

Presuming the credibility of the Veteran's statements pursuant to Justus and in light of the newly received records that address a nexus between the Veteran's respiratory disorder and service, the Board finds that the evidence received since the March 2003 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection for a respiratory disorder.  See 38 C.F.R. § 3.156(a).  In this regard, the Veteran's claim for a respiratory disorder was previously denied as a nexus between a current disability and the Veteran's service was not shown.  The evidence received subsequent to the March 2003 rating decision, including the statements from the Veteran's daughters, one of whom is a nurse, suggests such a nexus.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received, and accordingly, the claim of entitlement to service connection for a respiratory disorder is reopened. 

B.  Cold Injury Residuals of the Bilateral Ears

The Veteran contends that he suffered a cold injury to his right and left ear while serving in Korea.

A September 1951 service entrance examination was negative for any relevant abnormalities, and ear trouble was denied in an accompanying RMH.  Examinations conducted in December 1953 and in July 1958 were negative for any relevant abnormalities.  Ear trouble was denied by the Veteran in a July 1958 RMH.  The remaining service treatment records were negative for complaints, treatments, or diagnoses related to cold injury residuals to the ears.

A June 2002 VA cold injury examination reflected the Veteran's reports that he had suffered frostbite injuries to his hands, feet, and skin during the Korean War and that no treatment had been given for such injuries.  There were no complaints or findings related to such an injury to the ears.  In addition, a May 2002 VA ear, nose, and throat examination found that there was no active disease in the Veteran's external ears.

An August 2003 VA ear disease examination found the Veteran's external ear to be normal with no active ear disease.

A November 2010 VA cold injury examination reflected the Veteran's reports of a cold injury to the ear lobes which was sustained while serving in the freezing temperatures of the Chorwon Valley in Korea.  He denied gangrene, bleeding, sores, or that any treatment was given for this cold exposure/frostbite.  Physical examination revealed no evidence of dermatitis or a cold injury to the ear lobes.

A June 2012 VA cold injury examination noted the Veteran's complaints of numbness and cold sensitivity to his ears, which he related to his cold exposure during service.  Physical examination revealed no scars or damage to the bilateral pinnas (outer ears).

Service records reflect that, during the pertinent time period, the Veteran was attached to Company A of the 65th Engineering Battalion.  38 U.S.C.A. § 1154(a) directs that, where a Veteran is seeking service-connection for any disability, due consideration shall be given to the places, types, and circumstances of such service as shown by the Veteran's service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence. 

Although the Veteran was likely exposed to cold temperatures while serving in Korea, the Board finds that the preponderance of the evidence is against a finding that the Veteran has residuals of a cold injury to the ears.  As detailed, the VA examination reports do not reflect any residuals and the post-service clinical evidence does not reflect residual symptomatology related to the right and left ears.

In the absence of proof of a current disability to the right and left ear, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225; see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).  In the absence of any competent evidence of cold injury residuals to the bilateral ears during the appeal period, the Board must conclude the Veteran does not currently suffer from such a disability.  Without competent evidence of cold injury residuals to the bilateral ears due to disease or injury, the Board must deny the Veteran's claim. 

As noted above, the Veteran has complained of ear numbness and generalized discomfort.  However, a claim of service connection for discomfort or pain alone cannot be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356  (Fed. Cir. 2001).

With regard to the Veteran's competence and credibility, while he has claimed entitlement to residuals of a cold injury to the bilateral ears, he does not specifically assert that he has suffered from residuals of a cold injury to the bilateral ears.  In any event, the Veteran is not competent to provide an opinion as to the presence of a current disability, as he does not have the requisite medical expertise.  In this regard, the presence of such disability is a complex medical question as it involves more than just lay observation.  See Woehlaert v. Nicholson, 21 Vet. App. 456  (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The VA examination reports and outpatient treatment records are negative for objective findings related to residuals of a cold injury to the bilateral ears.  Any assertions from the Veteran are outweighed by the objective clinical findings and conclusions made by a medical professional. 

Without a diagnosed chronic disability associated with residuals of a cold injury to the bilateral ears, service connection for such disability cannot be granted.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for cold injury residuals to the bilateral ears must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

New and material evidence having been received, the claim for service connection for a respiratory disorder, to include COPD, is reopened; the appeal is granted to this extent only.

Service connection for cold injury residuals to the bilateral ears is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for service connection for an acquired psychiatric disorder and a respiratory disorder so that he is afforded every possible consideration.

The Veteran has alleged suffering from PTSD as a result of his service in Korea and/or his various service-connected disabilities.  In a January 2013 remand, the Board directed that a VA examination or an addendum opinion was to be obtained to determine the nature and etiology of the Veteran's claimed acquired psychiatric disorder, including an opinion as to direct and secondary service connection.  

Such an opinion was obtained in February 2013.  The examiner determined that while it was "feasible" that the Veteran's service-connected disabilities "could" adversely impact his mood, there was no clinical evidence of such an impact; the examiner did not state the likelihood of such a relationship, as instructed by the Board's remand directives.  In addition, the examiner provided no opinion as to direct service connection.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of these deficiencies, it is unlikely that this opinion would survive judicial scrutiny and an addendum opinion should be obtained on remand.

With regards to the Veteran's reopened claim for service connection for a respiratory disorder, to include COPD, the Board notes VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As detailed above, the record demonstrates that the Veteran was exposed to cold weather during combat service in Korea, that he underwent a chest X-ray in service, and that one of his daughters, who is reported to be a nurse, generally related his current COPD to service.  As such, the Veteran should be scheduled for a VA examination to determine the nature and etiology of his claimed respiratory disorder, to include COPD.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Return the claims file to the VA examiner who conducted the Veteran's June 2012 mental health examination and provided the February 2013 addendum opinion.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the June 2012 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After a review of the claims file, to specifically include a discussion of the Veteran's contentions as to stressful events experienced during service and the self report of examination he completed at the time of his discharge from service, the examiner should list all appropriate mental health diagnoses (any psychiatric condition experienced by the Veteran since he filed his claim in October 2009) and offer an opinion regarding the following:

a) Is it at least as likely as not (50 percent probability or greater) that any current acquired psychiatric disorder either had its onset during, or is related to any incident of, the Veteran's active duty service, to include his fear of hostile military or terrorist activity?  The examiner should consider a service treatment record showing that the Veteran reported nervous trouble upon his discharge from active duty.

b) If it is determined that the Veteran has a psychiatric disorder as the result of "medical issues," is it at least as likely as not (50 percent probability or greater) that any of his service-connected disabilities are among those "medical issues?"  The examiner should also opine as to whether it is at least as likely as not that any of the Veteran's service-connected disabilities caused or aggravated his diagnosed acquired psychiatric disorder.  In this regard, the Veteran is now service-connected for cold injury residuals of the bilateral upper and lower extremities; degenerative joint disease of the bilateral knees; bilateral hearing loss; and tinnitus.

In making these determinations of causation, the examiner should discuss any competent and credible lay evidence. See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the service treatment records to provide a negative opinion). 

Any opinion offered must be accompanied by supporting rationale.

2.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed COPD.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner is asked to furnish an opinion with respect to the following questions:

a)  Identify all respiratory diagnoses.  The examiner should identify all such disorders that have been present at any time since October 2009.

(b) For each diagnosed respiratory disorder, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder is related to the Veteran's military service.

The examiner should specifically consider the Veteran's lay statements regarding his in-service exposure to cold weather during combat service in Korea, his daughters' statements regarding his symptomology, and the results of his in-service chest X-ray.  In addition, the examiner should address the impact, if any, of the Veteran's smoking history on his claimed respiratory disorders.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements. The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any portion of the appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


